UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7040



GEORGE JOYNER,

                                               Plaintiff - Appellee,

          versus

E. W. MURRAY; E. C. MORRIS; L. W. HUFFMAN; L.
M. SAUNDERS; D. K. SMITH; B. W. SOLES; LOU
DIXON; AMY WOOTEN; STANLEY JONES; LIEUTENANT
ELDRIDGE; LIEUTENANT WILSON; SERGEANT TONEY;
SERGEANT MANN; SERGEANT HUDDLESTON; CORREC-
TIONAL OFFICER SMITH, 8-4 Shift; CORRECTIONAL
OFFICER AUSTIN; CAPTAIN SPEAS; LIEUTENANT
YATES; SERGEANT TERRY; SERGEANT PHILLIPS;
SERGEANT   SMITH; E. O. TRENT; SERGEANT
ELDRIDGE, 4-12 Shift; CORRECTIONAL OFFICER
WADDELL, 8-4 Shift; CORRECTIONAL OFFICER
LASCOLETTE,

                                            Defendants - Appellants,

          and


MICHAEL A. SHUPE; NURSE DILLARD,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-93-583-R)

Submitted:   March 18, 1997                 Decided:   April 17, 1997
Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


George Joyner, Appellant Pro Se. Martha Murphey Parrish, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order entering judgment

for Appellee and awarding him damages in this action filed pursuant
42 U.S.C. § 1983 (1994). We have reviewed the record and the dis-

trict court's opinion accepting the magistrate judge's recommen-

dation as to the merits of Appellee's privacy claim and find no

reversible error. We further find that the damages awarded did not

constitute an abuse of discretion. Accordingly, we affirm on the

reasoning of the district court. Joyner v. Murray, No. CA-93-583-R
(W.D. Va. May 30, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED

                                2